DETAILED ACTION
This Office Action is in response to Application filed on 01 June 2018.
Claims 1-20 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 01 June 2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.
Non-Patent Literature Documents, Cite No. 1, and 28-38, have been considered.
	Non-Patent Literature Documents, Cite No. 2-27 have NOT been considered, as no copy of the cited NPL was provided.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “obtain a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being Biswas et al by U.S. 2019/0156264, hereinafter referred to as “Biswas”.

Referring to claim 1, Biswas discloses a system with a computing environment (See paragraph 0026).  This is interpreted as a computing system comprising.
Biswas discloses the system including a central processing unit (See paragraph 0041).  This is interpreted as a processor; and.
Biswas discloses memory storing instructions for use by the processor (See paragraphs 0041-0042).  This is interpreted as computer storage memory having computer-executable instructions stored thereon which, when executed by the processor, configure the computing system to.
Biswas discloses receiving data from various systems, wherein errors in the data can be identified, that includes such things as incomplete, incorrect, inaccurate, or irrelevant data; and such things as validity, accuracy, completeness and consistency of data (See paragraphs 0001, 0002, 0015).  This is interpreted as obtain a target data set having a plurality of values for which to identify incompatible data.
Biswas discloses machine learning to identify a pattern in the data, but processing the data using a set of rules (See paragraphs 0002 and 0017).  This is interpreted as generate a pattern for each of the plurality of values using at least one generalization language.
Biswas discloses comparing values of data elements and identifying values that differ by a threshold amount (See paragraphs 0019 and 0021).  Biswas discloses machine learning using training set of data to generate a data model related to patterns 
Biswas discloses performing an action after identifying the error, such as generating a work ticket or alarm (See paragraphs 0003, 0022, and 0085).  This is interpreted as provide an indication that the pair of values are incompatible with one another.

Referring to claim 2, Biswas discloses receiving training data from servers and with system connected via the internet (See paragraphs 0014 and 0057).  This is interpreted as wherein the corpus of data external to the target data set includes data tables available on the web.

Referring to claim 3, Biswas discloses receiving input for a user (See paragraph 0043).  This is interpreted as wherein the target data set is selected by a user.

Referring to claim 4, Biswas discloses a virtual machine executing on behalf of a user (See paragraph 0035).  This is interpreted as wherein the target data set is automatically selected.

Referring to claim 10, Biswas discloses a method implemented on a device that identifies an error related to data (See paragraphs 0002-0003).  Biswas discloses receiving data from various systems, wherein errors in the data can be identified, that includes such things as incomplete, incorrect, inaccurate, or irrelevant data; and such things as validity, accuracy, completeness and consistency of data (See paragraphs 0001, 0002, 0015).  This is interpreted as a computer-implemented method for facilitating data error detection, the method comprising.
Biswas discloses training set of data for machine learning (See paragraph 0057).  Biswas discloses comparing values of data elements and identifying values that differ by a threshold amount (See paragraphs 0019 and 0021).  Biswas discloses the training set of data identifies errors (See paragraph 0075).  This is interpreted as generating a training corpus including a set of compatible value pairs and a set of incompatible value pairs.
Biswas discloses machine learning to identify a pattern in the data, but processing the data using a set of rules (See paragraphs 0002 and 0017).  This is interpreted as generating patterns for the compatible value pairs and incompatible value pairs to generate pattern pairs in accordance with a plurality of generalization languages.
Biswas discloses determining if the difference is by a threshold amount, thus comparing a score value to the threshold (See paragraph 0021).  This is interpreted as determining a compatibility score for each pattern pair.

Biswas discloses determining if values differ by a threshold amount (See paragraph 0074).  This is interpreted as generating a compatibility index including the pattern pairs and corresponding compatibilities scores for the selected subset of the plurality of generalization languages.

Referring to claim 11, Biswas discloses receiving training data from servers and with system connected via the internet (See paragraphs 0014 and 0057).  This is interpreted as wherein the training corpus is generated using external data sources.

Referring to claim 12, Biswas discloses the rules are used to identify patterns in the data (See paragraph 0017).  This interpreted as wherein a pattern represents a value in a generalized manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 13, 15, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biswas in view of He et al., U.S. Patent App. Pub. 2016/0350369, hereinafter referred to as “He”.

Referring to claim 7, Biswas discloses all the limitations (See rejection of claim 1) except for wherein the compatibility indicator is generated using normalized pointwise mutual information (NPMI).  However, Biswas does disclose comparing values of data elements and identifying values that differ by a threshold amount (See Biswas, paragraphs 0019 and 0021).  
He discloses determining if two values are semantically related in table data by using normalized PMI (See He, paragraph 0026, 0061).
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the system for analyzing value-rated data to identify an error of Biswas with the use of NPMI of He.  This would have been obvious to do because the NPMI score can give a strong indication that the pairs of values are related (See He, paragraph 0061).

Referring to claim 8, Biswas discloses all the limitations (See rejection of claim 1) except for wherein the compatibility indicator is generated using co-occur statistics.  However, Biswas does disclose comparing values of data elements and identifying values that differ by a threshold amount (See Biswas, paragraphs 0019 and 0021).  

It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the system for analyzing value-rated data to identify an error of Biswas with the use of statistical co-occurrence scores of He.  This would have been obvious to do because it provides a score to predict a semantic relationship between data sets (See paragraph 0002).

Referring to claim 13, Biswas discloses all the limitations (See rejection of claim 10) except for wherein the compatibility indicator is determined using normalized pointwise mutual information (NPMI).  However, Biswas does disclose comparing values of data elements and identifying values that differ by a threshold amount (See Biswas, paragraphs 0019 and 0021).  
He discloses determining if two values are semantically related in table data by using normalized PMI (See He, paragraph 0026, 0061).
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the system for analyzing value-rated data to identify an error of Biswas with the use of NPMI of He.  This would have been obvious to do because the NPMI score can give a strong indication that the pairs of values are related (See He, paragraph 0061).

Referring to claim 15, Biswas discloses all the limitations (See rejection of claim 10) except for wherein the compatibility indicator is generated using co-occur statistics.  However, Biswas does disclose comparing values of data elements and identifying values that differ by a threshold amount (See Biswas, paragraphs 0019 and 0021).  
He discloses the use of statistical co-occurrence scores for identified pairs of values to a relationship of semantics of related data in tables (See He, paragraph 0002 and 0011).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the system for analyzing value-rated data to identify an error of Biswas with the use of statistical co-occurrence scores of He.  This would have been obvious to do because it provides a score to predict a semantic relationship between data sets (See paragraph 0002).

Referring to claim 16, Biswas discloses a non-transitory computer readable medium storing instructions for execution by a processor (See Biswas, paragraph 0004).  Biswas discloses a method implemented on a device that identifies an error related to data (See paragraphs 0002-0003).  This is interpreted as One or more computer storage media having computer-executable instructions embodied thereon that, when executed by one or more processors, cause the one or more processors to perform a method for facilitating error detection, the method comprising:
Biswas discloses receiving data from various systems, wherein errors in the data can be identified, that includes such things as incomplete, incorrect, inaccurate, or irrelevant data; and such things as validity, accuracy, completeness and consistency of 
Biswas discloses machine learning to identify a pattern in the data, but processing the data using a set of rules (See paragraphs 0002 and 0017).  This is interpreted as generate a pattern for each of the plurality of values using at least one generalization language.
Biswas discloses comparing values of data elements and identifying values that differ by a threshold amount (See paragraphs 0019 and 0021).  Biswas discloses machine learning using training set of data to generate a data model related to patterns to determine a set of rules based on the pattern (See paragraph 0057).  Biswas discloses the training data set can be from a server device (See paragraph 0057).  This is interpreted as utilize a pair of patterns that represent a pair of values to identify a compatibility indicator that corresponds with a pair of training patterns in a compatibility index that match the pair of patterns, the compatibility indicator indicating the patterns of the pair of patterns are incompatible with one another; and.
Biswas discloses performing an action after identifying the error, such as generating a work ticket or alarm (See paragraphs 0003, 0022, and 0085).  This is interpreted as provide an indication that the pair of values are incompatible with one another.
Biswas does not disclose the compatibility indicator indicating the patterns of the pair of patterns are incompatible with one another based on normalized pointwise mutual information (NPMI).

	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the system for analyzing value-rated data to identify an error of Biswas with the use of NPMI of He.  This would have been obvious to do because the NPMI score can give a strong indication that the pairs of values are related (See He, paragraph 0061).

Referring to claim 17, Biswas and He disclose all the limitations (See rejection of claim 16) including Biswas discloses receiving training data from servers and with system connected via the internet (See paragraphs 0014 and 0057).  This is interpreted as wherein the corpus of data external to the target data set includes data tables available on the web.

Referring to claim 18, Biswas and He disclose all the limitations (See rejection of claim 16) including Biswas discloses receiving input for a user (See paragraph 0043).  This is interpreted as wherein the target data set is selected by a user.

Referring to claim 19, Biswas and He disclose all the limitations (See rejection of claim 16) including Biswas discloses a virtual machine executing on behalf of a user (See paragraph 0035).  This is interpreted as wherein the target data set is automatically selected.


Allowable Subject Matter
Claims 5-6, 9, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable, over the prior art, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if any above 35 USC 101 rejections were also overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent App. Pub. 2010/0063948 to Virkar et al.
- Machine learning for identifying patterns in data
U.S. Patent App. Pub. 2012/0221508 to Chaturvedi et al.
- Rule-based system to determine patterns that used to compute similarity of records
U.S. Patent App. Pub. 2020/0126037 to Tatituri et al.
- AI model to detect anomalies within data sets

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648.  The examiner can normally be reached on M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        June 4, 2021